ELECTRONIC RECORD




COA#       02-13-00565-CR                        OFFENSE:        30.02F1


           Tommy James Parvin v. The State
STYLE:     ofTexas                               COUNTY:         Jack

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    271st District Court



DATE: 12/04/14                    Publish: NO    TC CASE #:      4528




                           IN THE COURT OF CRIMINAL APPEALS


          Tommy James Parvin v. The State of
STYLE:    Texas                                       CCA#:

        tifftLCA/Or^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

 blSrr\/S$£&         tfS     V/JT/"i€Ly               JUDGE:

DATE:         (hllZOlS                                SIGNED:                           PC:

JUDGE:             -CJb^ Ci^vt^^                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD